Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 1 of 22 Page ID #:88



   1   Tatiana Ingman (Bar No. 314284)
   2   Law Office of Tatiana Ingman
       12734 Cumpston Street
   3   Valley Village, CA 91607
   4   Tel. (718) 614 8228
       E-Mail: lawofficeoftingman@gmail.com
   5

   6   Attorney for Defendant DUPART FAMILY
       ASSOCIATES, LLC., ET AL.
   7

   8
                          UNITED STATES DISTRICT COURT
   9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10

  11
        UNITED AFRICAN-ASIAN                  Case No.: 2:20-cv-10797-FMO-AFM
  12    ABILITIES CLUB, ON BEHALF
        OF ITSLEF AND ITS MEMBERS;            DEFENDANT’S NOTICE OF
  13    ANNA MARIE WIGGINS, An                MOTION AND MOTION TO
        Individual, ON BEHALF OF              DISMISS AND RELATED RELIEF
  14    ROBERT AARON MCKISSICK                UNDER RULE 12 OF THE
                                              FEDERAL RULES OF CIVIL
  15                  Plaintiffs,             PROCEDURE; MEMORANDUM OF
                                              POINTS AND AUTHORITIES IN
  16         v.                               SUPPORT THEREOF
  17    DUPART FAMILY ASSOCIATES,          HEARING DATE: April 8, 2021
        LLC.; and DOES 1 through 10,
  18    Inclusive                          Time: 10:00 AM
  19                  Defendants.          Place: United States Courthouse,
  20                                             350 W. First Street
                                                 Los Angeles, CA 90012
  21                                             Courtroom 6D
  22
                                           Before: Honorable Fernando M. Olguin
  23
                                           Complaint filed: November 26, 2020
  24
                                           Trial Date: None set
  25

  26

  27

  28
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 2 of 22 Page ID #:89



   1         TO PLAINTIFFS AND THEIR ATTORNEY OF RECORD:
   2
             PLEASE TAKE NOTICE that on Thursday, April 8, 2021 at 10:00 a.m. or as
   3

   4
       soon thereafter as the matter may be heard in the courtroom of the Honorable

   5   Fernando M. Olguin, in the United States Courthouse, 350 W. First Street, Courtroom
   6
       6D, 6th Floor, Los Angeles, CA 90012, Defendant Dupart Family Associates, LLC.,
   7

   8   et al. (“Defendant”) will and hereby does move this Court for an order dismissing

   9   Plaintiffs’ Complaint pursuant to (1) Federal Rule of Civil Procedure 12(b)(1) on the
  10
       grounds that the Court lacks subject matter jurisdiction, (2) Federal Rule of Civil
  11

  12   Procedure 12(b)(6) on the grounds that the Complaint fails to state a claim upon

  13   which relief can be granted, and seeking such other and further relief as is just and
  14
       equitable.
  15

  16         This motion is brought pursuant to Rules 12(b)(l) and 12(b)(6) of the Federal

  17   Rules of Civil Procedure and is supported by this Notice of and Motion, the
  18
       Memorandum of Points and Authorities, the declarations and evidence concurrently
  19

  20   filed, and such other argument and evidence as may be presented at the hearing.

  21         This motion is made following conference with opposing counsel pursuant to
  22
       L.R. 7-3.
  23

  24   DATED: March 5, 2021                  LAW OFFICE OF TATIANA INGMAN
  25                                         By: /s/ Tatiana Ingman
  26
                                             Attorney for Defendant DUPART FAMILY
  27                                         ASSOCIATES, LLC., ET AL.
  28


                                                2
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 3 of 22 Page ID #:90



   1             TABLE OF CONTENTS
   2
          I.     INTRODUCTION AND SUMMARY OF REQUESTED RELIEF…..…..6
   3

   4      II.    STATEMENT OF FACTS……………………………………………......9
   5             A. Plaintiffs’ allegations…………………………………………………..9
   6
                 B. Allegations Regarding Investigation and Notice……………………..12
   7

   8             C. Plaintiffs’ Theories of Liability……………………………………....12
   9             D. Summary of Meet and Confer Efforts………………………………..13
  10
          III.   ARGUMENT……………………………………………………………13
  11

  12             A. Plaintiffs Lack Standing……………………………………………...13
  13             B. Plaintiffs Fail To State A Claim On Which Relief Can Be Granted…14
  14
                   1. Plaintiffs’ Causes Of Action Based On The FHA Should Be
  15

  16                  Dismissed…………………………………………………………15
  17               2. Plaintiffs’ Claims of Violations of the California Fair Housing Act
  18
                      Should be Dismissed……………………………………………...17
  19

  20               3. Plaintiffs’ ADA Claims Fail And Should Be Dismissed…….……18
  21
                   4. This Court Should Decline To Exercise Jurisdiction Over The
  22
                      Remaining State Law Claims……………………………….…….19
  23

  24             C. This    Case      Should       Be    Dismissed       Under      Rule
  25
                   12(b)(4)……………………………………………………..…..……20
  26
          IV.    CONCLUSION………………………………………………………….21
  27

  28


                                               3
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 4 of 22 Page ID #:91



   1                             TABLE OF AUTHORITIES
   2   Cases
       Ashcroft v. Iqbal
   3
          556 U.S. 662, 678 (2009)………………………………………………………16
   4   Bell Atl. Corp. v. Twombly
   5      550 U.S. 544 (2007)…………………………..………………………………..14
   6   Carnegie-Mellon Univ. v. Cohill
          484 U.S. 343 (1988)…………………...……………………………………….20
   7
       City of Chicago v. Int'l College of Surgeons
   8      522 U.S. 156 (1997)……………………………...………………………...19, 20
   9   Civil Rights Educ. & Enforcement Ctr. v. Hosp. Props. Tr.
          867 F.3d 1093 (9th Cir. 2017)………………………………………………….18
  10
       Doran v. 7-Eleven, Inc.
  11      524 F.3d 1034, 1040 (9th Cir. 2008)………………………………………….…8
  12   DuBois v. Ass’n of Apartment Owners of 2987 Kalakaua
  13
          453 F.3d 1175, 1179 (9th Cir. 2006)…………………………………………...16
       Executive Software N Am., Inc. v. United States Court for Central District of Cal.
  14
          24 F.3d 1545(9th Cir. 1994)…………………………………..………………..20
  15   Fair Housing Council of San Fernando Valley v. Roommate.com, LLC
  16      666 F.3d 1216 (9th Cir. 2012)…………………………………….…………7, 14
       Gingerich v. White Pigeon Community Schs.
  17
          736 F.Supp. 147 (W.D.Mich.1990)………………………………………….…20
  18   Gompper v. VISX Inc.
  19      298 F.3d 893 (9th Cir. 2002)…………………………………………………...14
       Havens Realty Corp. Coleman
  20
          455 U.S. 363, 379 (1982)……………………………………………………6, 13
  21   Hunt v. Washington Apple Adver. Comm’n
  22      432 U.S. 333 (1977)…………………………………………………………6, 13
  23
       Molski v. Winery
          381 F. Supp. 2d 1209 (C.D. Cal. 2006)……………………………………...7, 21
  24
       Pickern v. Best Western
  25      194 F.Supp.2d 1128 (E.D. Cal. 2002)………………………………………….19
  26   Rutherford v. Evans Hotels, LLC
          Case No. 18-435 (S.D. Ca. Sept. 3, 2020)……………………………………….8
  27
       San Pedro Hotel Co., Inc. v. City of L.A.
  28


                                               4
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 5 of 22 Page ID #:92



   1      159 F.3d 470 (9th Cir. 1998)…………………………………………………...20
   2   Sprewell v. Golden State Warriors
          266 F.3d 979 (9th Cir. 2001)………………………………………..………….15
   3
       Texas Dep't of Haus. & Cmty. Affairs v. Inclusive Cmtys. Project, Inc.
   4      (2015) 135 S. Ct. 2507………………………………………….……………...17
   5   United Mine Workers v. Gibbs
   6      383 U.S. 715 (1966)…………………………………………..………………..20
       Wander v. Kaus
   7
          304 F.3d 856 (9th Cir. 2002)…………………………………………………...19
   8

   9   Statutes
       28 U.S.C. §1332…………………………………………………………………...20
  10
       28 U.S.C. §1367…………………………………………………………...19, 20, 21
  11   42 U.S.C. § 3604……..……………………………………………………….passim
  12   42 U.S.C. §12188……………………………………………………………..passim
  13
       Other Authorities
  14

  15   “Fair Housing Act”……………………………………………………………passim
  16   "Americans With Disabilities Act of 1990," 101 H. Rpt. 485…………………..…22

  17
       Rules
  18   FED. R. CIV. P. 8(a)……………………………………………………..………..17
  19   FED.R.CIV.P. 12(b)(1)………………………………………………………..13, 27
       FED.R.CIV.P. 12(b)(6)……………………………………………………………27
  20

  21

  22

  23

  24

  25

  26

  27

  28


                                            5
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 6 of 22 Page ID #:93



   1                     MEMORANDUM OF POINTS AND AUTHORITIES
   2

   3         Defendant Dupart Family Associates, LLC (“Defendant” or “DFA”) hereby
   4   submits this Memorandum of Points and Authorities in support of its Motion to
   5   Dismiss the Complaint and respectfully states as follows:
   6

   7   I. INTRODUCTION AND SUMMARY OF REQUESTED RELIEF
   8

   9         Plaintiff United African-Asian Abilities Club (“UAAAC” or the “Club”),

  10   along with individual named plaintiffs described below, brought this action for

  11
       discriminatory housing practices against DFA. UAAAC, a club, is a serial filer of
       virtually identical complaints against residential landlords across California. The
  12
       complaints are based on the internet research of UAAAC’s president, Sharon Riguer,
  13
       who is located in the Philippines, disbarred lawyer Thomas Pinnock, also in the
  14
       Philippines, and site visits by unnamed UAAAC club members. Upon information
  15
       and belief, counsel Wakefield is Mr. Pinnock’s former law partner, his paralegal is
  16
       Mr. Pinnock’s wife, and several UAAAC club members are part of Pinnock’s family.
  17
             Defendant is a small family owned and managed real estate holding company,
  18
       a sector hit particularly hard by the ongoing pandemic. Defendant is committed to
  19
       the values embodied in the Fair Housing Act, the Americans with Disabilities Act,
  20
       and related legislation. Should this case proceed beyond the pleadings stage, the
  21
       evidence will show that DFA complied with its obligations under all applicable laws
  22   and was met with dilatory litigation tactics, frustrating the purposes of the statutes.
  23         Defendant respectfully submits that this case should be dismissed.
  24         First, this Court lacks subject matter jurisdiction for lack of standing. Plaintiff
  25   UAAAC lacks standing under Hunt v. Washington Apple Adver. Comm’n, 432 U.S.
  26   333 (1977) and Havens Realty Corp. Coleman, 455 U.S. 363, 379 (1982).
  27   Representational standing by an organization generally is unavailable where, as here,
  28   a particular individual’s particular disability is the gravamen of the cause of action

                                                  6
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 7 of 22 Page ID #:94



   1   and that individual is already a plaintiff. See Molski v. Winery, 381 F. Supp. 2d 1209
   2   (C.D. Cal. 2006). Representational standing is further unavailable in the absence of
   3   facts demonstrating discriminatory conduct by the Defendant toward UAAAC (or
   4   anyone). Representational standing is unavailable in the absence of facts
   5   demonstrating that Defendant’s purported conduct impeded UAAAC’s mission.
   6   Unlike in other cases, UAAAC’s stated mission is to advocate on behalf of its
   7   members with disabilities when their civil rights and liberties have been violated. Id.
   8   at ¶10. See Fair Housing Council v. Roommate.com LLC, 666 F.3d 1216, 1219 (9th
   9   Cir. 2012)(organizational standing available to assert FHA claims where

  10   organization diverted resources to outreach to the public to educate them of their

  11
       rights vis-à-vis defendant’s specific conduct, not to the pursuit of litigation claims).
              This Court also lacks subject matter jurisdiction over the claims of named
  12
       Plaintiffs Anna Marie Wiggins (“Wiggins”) and Robert Aaron McKissick
  13
       (“McKissick”, Wiggins and UAAAC, collectively, the “Plaintiffs”) for failure to
  14
       allege an injury in fact, as discussed more fully below.
  15
              Second, this case should be dismissed under Fed. R. Civ. P. 12(b)(6) because
  16
       Plaintiffs fail to state a claim.
  17
              With regard to the claims under the Fair Housing Act, 42 U.S.C. §§ 3604, et
  18
       seq., Plaintiffs argue failure to make a reasonable accommodation and
  19
       discrimination. Assuming Plaintiffs have properly pled that they are a member of the
  20
       protected class, Plaintiffs have not pled the existence of a policy which affects the
  21
       plaintiff’s class or that enforcement of that policy under the particular facts of the
  22   case is prohibited by law. Nor have Plaintiffs pled what accommodation requests they
  23   made, to whom, why, or what happened after those requests were made, other than
  24   the filing of the Complaint.
  25          With regard to the ADA, to survive a motion to dismiss for lack of subject
  26   matter jurisdiction and/or failure to state a claim, Plaintiffs must, at the very
  27   minimum, make a plausible allegation of actual knowledge of a barrier to a disabled
  28   person’s use and enjoyment of the property. While Wiggins states the conclusion that

                                                  7
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 8 of 22 Page ID #:95



   1   she had such actual knowledge, the Complaint implies that Wiggins’ knowledge is
   2   based on Riguer’s internet research and the undescribed activities of an unnamed
   3   third party. While it may be true that [plaintiff] need not have personally encountered
   4   the alleged barrier, she still must have personal knowledge of it to establish standing.
   5   See Rutherford v. Evans Hotels, LLC, Case No. 18-435 (S.D. Ca. Sept. 3, 2020)
   6   (citing Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1040 (9th Cir. 2008)). Neither
   7   Riguer’s purported analysis nor the out of court statements of an unnamed person are
   8   admissible or sufficient and certainly cannot carry Plaintiffs’ burden of proving that
   9   this Court has subject matter jurisdiction.

  10         As with the lack of facts in support of the allegation of actual knowledge of a

  11
       barrier, the Complaint is generally devoid of facts necessary to support the countless
       legal conclusions. The Complaint consists of endless repetition of the same legal
  12
       conclusions, sprinkled with factual allegations that conflict with each other, and
  13
       boilerplate citations to statutes or case law with generic references to the entire
  14
       Complaint as support. Pled in this fashion, the Complaint fails even the most liberal
  15
       pleading standards.
  16
             Finally, this case should be dismissed for improper service of process under
  17
       Fed. R. Civ. P. 12(b)(4). Although DFA did have actual knowledge of the filing of
  18
       the Complaint, actual knowledge is not a bar to relief. Plaintiffs first attempted
  19
       service on the Defendant at Defendant’s mailing address at the UPS Store in
  20
       November. By the time the November “service” was made, the Complaint had been
  21
       filed, but the served complaint was accompanied by a blank certificate of service.
  22   Plaintiffs re-served the Complaint at the UPS Store in January 2021, only after
  23   Defendant sought an extension of time to answer, while also trying to engage
  24   Plaintiffs in ultimately futile reasonable accommodation discussion. While
  25   substituted service may be appropriate under certain circumstances, in light of the
  26   Plaintiffs’ inequitable conduct, service should not be deemed completed, where
  27   Plaintiffs had Defendant’s agent’s actual contact information, and made no attempt
  28   to serve the agent personally or in accordance with California State Law, each as

                                                     8
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 9 of 22 Page ID #:96



   1   required by Fed. R. Civ. P. 4.
   2            Accordingly, Plaintiffs’ Complaint should be dismissed in its entirety by this
   3   Court.
   4   II.      STATEMENT OF FACTS
   5         A. Plaintiffs’ allegations
   6            Plaintiff Wiggins alleges that she intended to go to the Defendant’s property
   7   to access Defendant’s rental services. (Complaint ¶8). She alleges that she was
   8   deterred, however, by “actual knowledge of the overt and obvious physical and
   9   communication barriers that exist at Defendant’s property” and that it would be

  10   impossible or extremely difficult for her or McKissick to physically access

  11
       Defendant’s on-site rental services, and as such, it would be a “futile gesture” for her
       to go to the Property. (Id.) Plaintiffs allege that McKissick has cerebral palsy, uses a
  12
       wheelchair for mobility and is “totally dependent” on his sister Plaintiff Wiggins.
  13
       (Id. at ¶8).
  14
                Wiggins also alleges she attempted but could not use “Defendants’ [sic]
  15
       website” because of “great difficulty due to her brother’s disabilities.” (Id. at ¶ 9).
  16
       Plaintiff Wiggins does not identify “Defendant’s website,” or what the relationship
  17
       is between her ability to use any website or her brother’s disabilities. Wiggins alleged
  18
       that she could not determine whether Defendants’ rental office and common areas
  19
       were physically accessible to her brother (Id.).
  20
                It is worth noting that at no point does Wiggins claim to suffer from any type
  21
       of disability, which makes her purported inability to access Defendant’s services or
  22   any website both perplexing and irrelevant. Nor does she claim that the services she
  23   is seeking are for the benefit of McKissick. In fact, short of listing his several
  24   disabilities (Id. at ¶8), it is unclear exactly why McKissick is involved in this
  25   litigation as nowhere is it claimed that he wished to access Defendant’s services or
  26   wished to determine whether access to Defendant’s services would be available to
  27   him if he did wish to access them. That the Complaint alleges that McKissick is
  28   “totally dependent” on Wiggins due to cerebral palsy is insufficient to allege that he

                                                   9
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 10 of 22 Page ID #:97



   1   is also dependent on McKissick to make decisions on his behalf, or that she has even
   2   has the legal authority to make such decisions.
   3         After being unable to navigate “Defendants’ website,” Wiggins asked the
   4   UAAAC to assist her in obtaining accessibility information. (Id.). The Complaint
   5   alleges that the UAAAC undertook an investigation that consisted of Sharon Riguer,
   6   president of the UAAAC, visiting the Property’s Internet websites, presumably the
   7   same one that was inaccessible to Wiggins (Id., at ¶10). Non-party Theodore Pinnock
   8   also investigated the property but there are no facts describing what he did that would
   9   constitute an investigation. The results of Riguer’s Internet investigation were

  10   attached as Exhibit B to the Complaint and signed by Sharon Riguer, even though

  11
       the report was supposedly prepared at the request of the UAAAC and Plaintiffs’
       counsel. (Id.) Plainly that report and its contents are multiple levels of hearsay. It is
  12
       unclear what Riguer was able to obtain from the “websites” that Wiggins was not
  13
       able to obtain.
  14
             The UAAAC is also alleged to have sent an unnamed member to the Property,
  15
       who determined alleged “open and obvious” physical barriers for access to
  16
       Defendant’s on-site rental services. (Id.). Wiggins alleges she was deterred by her
  17
       “actual knowledge” of the existing barriers from visiting the property as a result. (Id.)
  18
       Given that Wiggins neither visited the property nor was able to visit the “Defendant’s
  19
       website,” the Court can infer that Wiggins’ knowledge is based on the information
  20
       supplied to her by her agents, Riguer and Pinnock, and some third unnamed person.
  21
       She then purports to have made a written request for accommodation. (Id.). She
  22   intends to return at the end of this action to obtain rental information and verify that
  23   communication and physical barriers have been removed. (Id.) The Complaint also
  24   references a male Plaintiff that had actual knowledge of barriers, determined it would
  25   be futile for him to go to the Property, but intended to return. (See Id. ¶41.)
  26         The Complaint alleges that the UAAAC diverted its time and resource from
  27   its “normal purposes” because of Defendant’s barriers to services. (Id. at ¶11). The
  28   UAAAC alleges the efforts it undertook to survey and investigate Defendant’s

                                                  10
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 11 of 22 Page ID #:98



   1   property in July 2020, which all appear to be via the Internet, but the “club” says it
   2   also “retained contractors” that are not named or identified anywhere within the 32
   3   page Complaint and 18 pages of exhibits. (Id.) The UAAAC also “caused a physical
   4   access consultant to be retained to survey Defendants’ [sic] facility” but said
   5   consultant is never named. (Id.) Again, the “report” is signed by UAAAC President
   6   Riguer. (Id. at Exhibit B [Doc. 1-2], p. 10).
   7         The Complaint then lists various non-plaintiff “members” and alleges
   8   particular impediments that they all had communicating with the Defendant through
   9   the internet. Mary Wambach did not find any video texting, TTY, California Relay

  10   System or any other way of texting Defendants. (Id. at ¶12). Theodore Pinnock is

  11
       alleged to have used the Internet and not found any way to text Defendant even
       though he has a US Skype number and a cellphone for texting, including the
  12
       capability to text online. (Id.). Jack Pinnock is alleged to have difficulty reading small
  13
       print on the website of Defendants’ Internet site. (Id.). Jessie James Lee also had
  14
       difficulty reading the small print on Defendants’ Internet site. (Id). Finally,
  15
       McKissick is included, but in contrast with the other “members” only his alleged
  16
       disabilities are mentioned not the impediments those disabilities gave rise to in
  17
       communicating with the Defendant. (Id.).
  18
             It is then claimed that in addition to Wiggins, the UAAAC itself intends obtain
  19
       rental services from the Defendant. (Id. at ¶26). This would be difficult given that
  20
       there is no commercial space at the property, and rather inefficient since the UAAAC
  21
       and its agents appear to operate primarily from the Philippines. The Complaint
  22   alleges that due to the alleged barriers, the UAAAC, its members, Wiggins and
  23   McKissick are all deterred from attempting further access until the barriers are
  24   removed. (Id.). In fact, the Plaintiffs allege because the UAAAC investigated the
  25   property, all its members are now imbued with the actual knowledge and full
  26   deterrent effect of alleged discriminatory conditions. (Id.) The UAAAC and Wiggins
  27   plan to visit the property to obtain rental information and verify whether Defendants’
  28   allegedly discriminatory conduct has ceased. (Id.).

                                                  11
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 12 of 22 Page ID #:99



   1         B.     Allegations Regarding Investigation and Notice
   2         The Complaint alleges that on July 12, 2020 the unnamed UAAAC member
   3   attempted to make a request to Defendant for reasonable accommodation at the
   4   Property. (Id. at ¶15). Other than the specific date, there are no facts alleging who
   5   made the request, to whom was the request made, what was the nature of the request,
   6   or what was the response to the request. The Complaint alleges that the unnamed
   7   UAAAC member also made a second nondescript request for reasonable
   8   accommodation on August 20, 2020. (Id.) Plaintiffs allege that they mailed a written
   9   request letter for a nondescript reasonable accommodation at some unspecified time

  10   in November, 2020. Finally, both Plaintiffs allegedly emailed Defendant a written

  11
       request for a nondescript reasonable accommodation on November 22, 2020. (Id.)
       Plaintiffs do not explain how they got Defendant’s agent’s email address, but the
  12
       Court can reasonably infer that the email address is publicly available since Plaintiffs
  13
       also never allege having spoken to this agent. Plaintiffs filed their Complaint
  14
       November 26, 2020, which was Thanksgiving, and only 4 days after the email and
  15
       only verifiable request for accommodation was made. Plaintiffs delivered an unfiled
  16
       copy of the Complaint to DFA’s mailing address on November 30, 2020, without a
  17
       certificate of service. Plaintiffs apparently delivered the Complaint to the process
  18
       server on the same date. See [Dkt. 15]. Plaintiffs fail to mention that Defendant
  19
       responded to the email and Complaint and received no subsequent communications
  20
       from the Plaintiffs until the Complaint was served by substituted service again in
  21
       January 2021.
  22         C.     Plaintiffs’ Theories of Liability
  23         Plaintiffs allege the following causes of action: (1) Discriminatory Practices in
  24   Housing Accommodations - Fair Housing Act Claims; (2) Violation of the
  25   “California Fair Housing Act”; (3) Claims Under the Americans with Disabilities Act
  26   of 1990; and (4) Discriminatory Practices in Public Accommodations - Claims Under
  27   California Accessibility Laws.
  28


                                                 12
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 13 of 22 Page ID #:100



    1         D.     Summary of Meet and Confer Efforts
    2         On November 22, 2020, Plaintiff Wiggins and UAAAC sent an email to
    3   Defendant followed by a certified letter dated November 25, 2020. On or about
    4   November 30, 2020, a copy of the Complaint was delivered to Defendant’s mailing
    5   address, without a completed certificate of service. On December 9, 2020, in
    6   response to the Complaint and email, Defendant sent Plaintiffs a letter by email and
    7   certified mail asking for further clarification of their claims. Plaintiffs did not respond
    8   to either communication. On January 14, 2021, Defendant was served with the
    9   Complaint, filed November 26, 2020. Defendant emailed Plaintiffs’ counsel, Mr.

   10   Wakefield, on January 20 and 27, 2021 to again attempt to engage Plaintiffs in the

   11
        interactive process. Plaintiffs replied on January 27, 2021 suggesting a Stipulation
        to Extend Time to Answer be filed. Defendant’s counsel began a lengthy email
   12
        correspondence with Plaintiffs’ counsel beginning on February 2, 2021 regarding
   13
        issues of settlement and the validity of the claims set forth in the Complaint.
   14
        Believing that with more time the Parties could reach a settlement, the Defendant
   15
        filed a joint Second Stipulation for Extension of Time to File Answer, on February
   16
        23, 2021, and the Defendant’s First Application For Stay and Early Mediation filed
   17
        March 1, 2021. Both were denied. Defendant sent a final request, on March 1, 2021,
   18
        via email correspondence to Plaintiffs’ counsel to meet and confer with regards to
   19
        the issues which now form the basis for our motion to dismiss. (Declaration of
   20
        Tatiana Ingman).
   21

   22   III. Argument
   23

   24      A. Plaintiffs Lack Standing
   25         Plaintiff UAAAC is a member club and lacks standing under Hunt v.
   26   Washington Apple Adver. Comm’n, 432 U.S. 333 (1977) and Havens Realty Corp.
   27   Coleman, 455 U.S. 363, 379 (1982). Representational standing by an organization
   28   generally is unavailable where, as here, a particular individual’s particular disability

                                                    13
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 14 of 22 Page ID #:101



    1   is the gravamen of the cause of action, and that individual is already a plaintiff.
    2   Representational standing is further unavailable in the absence of facts demonstrating
    3   discriminatory conduct by the Defendant toward UAAAC (or anyone).
    4   Representational standing is unavailable in the absence of facts demonstrating that
    5   Defendant’s purported conduct impeded UAAAC’s mission. Here, UAAAC states
    6   that its mission is to advocate on behalf of its members with disabilities when their
    7   civil rights and liberties have been violated. Id. at ¶10. See Fair Housing Council V.
    8   Roommate.com LLC, 666 F.3d 1216, 1219 (9th Cir. 2012)(organizational standing
    9   available to assert FHA claims where organization diverted resources to outreach to

   10   the public to educate them of their rights vis-à-vis defendant’s specific conduct, not

   11
        to the pursuit of litigation claims).
              This Court also lacks subject matter jurisdiction over the claims of the
   12
        individual Plaintiffs due to their failure to allege an injury in fact, as discussed more
   13
        fully herein.
   14

   15
        B. Plaintiffs Fail To State A Claim On Which Relief Can Be Granted
   16
              “A pleading which sets forth a claim for relief ... shall contain ... a short and
   17
        plain statement of the claim showing that the pleader is entitled to relief.” FED. R.
   18
        CIV. P. 8(a). “While a complaint . . . does not need detailed factual allegations, a
   19
        plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]’ to relief requires
   20
        more than labels and conclusions, and a formulaic recitation of the elements of a
   21
        cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
   22   (citation omitted).
   23         Furthermore, the allegations at the pleading stage must plausibly suggest a
   24   right to relief by pleading “factual content that allows the court to draw the reasonable
   25   inference that the defendant is liable for the misconduct alleged.” Id. At 556. When
   26   reviewing a Rule 12(b)(6) motion to dismiss the court generally “accept[s] the
   27   plaintiffs’ allegations as true and construe[s] them in the light most favorable to
   28   plaintiffs.” Gompper v. VISX, Inc., 298 F.3d 893, 895 (9th Cir. 2002) (citation

                                                   14
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 15 of 22 Page ID #:102



    1   omitted). However, the court need not credit “allegations that are merely conclusory,
    2   unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden
    3   State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (citation omitted), amended on
    4   other grounds, 275 F.3d 1187 (9th Cir. 2001).
    5         Here, Plaintiffs’ Complaint is nothing more than pages of conclusory
    6   statements and legal citations to the case law that provides the framework for
    7   Plaintiffs’ conclusory factual allegations. For the sheer number of conclusory
    8   statements alone, Plaintiffs fail to plausibly suggest they are entitled to any relief.
    9         1. Plaintiffs’ causes of action based on the FHA should be dismissed.

   10                i.     Plaintiffs Cause of Action for Violation of the Fair Housing Act

   11
              42 U.S.C. § 3604(f)(1) by Failure to Have a Policy for Receiving Prospective
              Tenant Requests, Failure to Train Staff and Failure to Make the Policy Known
   12
              to Plaintiffs Should be Dismissed for Failure to State a Claim because there is
   13
              no Affirmative Duty to Have Such Policies.
   14
              Section 3604(f)(1) makes it unlawful to discriminate in the rental of a
   15
        dwelling, or to otherwise deny a dwelling to any renter because of a handicap of: (a)
   16
        the renter, (b) a person residing in or intending to reside in that dwelling, or (c) any
   17
        person associated with the renter. To prevail on a claim under 42 U.S.C.
   18
        § 3604(f)(1) a plaintiff must prove discrimination in the rental, or denial, of a living
   19
        space attributable to the plaintiff's handicap, the handicap of a cohabitant or potential
   20
        cohabitant, or the handicap of a person associated with the plaintiff. Plaintiffs do not
   21
        allege any link whatsoever (let alone a causal link) between anyone’s disability and
   22   Defendant’s purported denial of “full and equal access to the dwelling.” Instead,
   23   Plaintiffs allege that Defendant failed to comply with affirmative duties to maintain
   24   policies. There is no such per se duties under the FHA, and this cause of action should
   25   be dismissed.
   26

   27         ii. Plaintiffs Cause of Actions For Failure To Engage In The Interactive
   28   Process In Violation Of The FHA And The California Fair Employment And Housing

                                                   15
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 16 of 22 Page ID #:103



    1   Act and Make Reasonable Accommodations Should Be Dismissed For Failure To
    2   State A Claim.
    3          It is axiomatic that to assert reasonable accommodation claim, plaintiff must
    4   plead, among other things, that accommodation of a disability may be necessary, is
    5   reasonable and that defendant refused to make the requested accommodation. DuBois
    6   v. Ass’n of Apartment Owners of 2987 Kalakaua, 453 F.3d 1175, 1179 (9th Cir.
    7   2006).
    8          The Supreme Court has explained that while Rule 8 does not require detailed
    9   factual allegations, it does demand more than unadorned, “the defendant unlawfully

   10   harmed me accusations.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Here,

   11
        Plaintiffs’ fail to plead facts to support of the allegation that an accommodation of a
        disability may be necessary, that accommodation requests were made to Defendant,
   12
        that those requests were reasonable, that Defendant refused to make the requested
   13
        accommodations and failed to suggest alternatives. In other words, Plaintiffs have
   14
        failed to plead the basic facts that are necessary to survive a motion to dismiss.
   15
        Plaintiffs do allege that 3 months after purported site visits, they wrote to Defendant
   16
        in November 2020 seeking reasonable accommodation. The Complaint was filed 4
   17
        days later, on Thanksgiving. Under the circumstances, the Plaintiffs should also plead
   18
        facts that show that even if Defendant failed to respond, that failure was unreasonable
   19
        given the short time frame.
   20
               Because Plaintiffs fail to allege facts sufficient to support any claim for relief
   21
        on the basis that requests for accommodation were made, were denied, and were
   22   reasonable, this Court can and should dismiss with prejudice this Complaint in
   23   its entirety.
   24          iii.     Plaintiffs’ Claim of Discrimination in Violation of 42U.S.C. § 3604(f)(2)
   25   Should be Dismissed for Failure to State a Claim
   26          Plaintiffs allege that Defendants discriminated against them in connection with
   27   the rental services provided within a rental office, and that Defendant failed to
   28   remove communication and architectural barriers to permit access. To the extent that

                                                    16
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 17 of 22 Page ID #:104



    1   Plaintiffs are claiming that Defendant was required , even after an interactive process,
    2   to move walls or build ramps, and the failure to do so was a violation, those claims
    3   cannot be sustained on the facts alleged, particularly where Plaintiffs do not allege
    4   what accommodations were requested, who were they requested of and what
    5   happened after the requests were made.
    6         iv.    Plaintiffs Allegations of Discrimination in Violation of 42 U.S.C. §
    7   3604(c) in Regards to Advertising Should be Dismissed
    8

    9         Plaintiffs allege that Defendant discriminated against them in regards to

   10   published notices, statements, or advertisement that “suggest to an ordinary reader a

   11
        preference to attract tenants without disabilities” and that “Defendants’ [sic] Internet
        advertising regarding rental services has an unlawful disparate impact on Plaintiffs.”
   12
        Complaint ¶32. Plaintiffs have failed to plead sufficient facts in support of this claim,
   13
        such as what did Defendant publish, what in those publications would suggest to an
   14
        ordinary reader a preference to attract tenants without disabilities (and which
   15
        disabilities, all disabilities?). The Supreme Court has held that a plaintiff alleging
   16
        disparate impact who fails to allege facts at the pleading stage or produce statistical
   17
        evidence demonstrating causal connection cannot state a claim. Tex. Dep’t of Haus.
   18
        & Cmty. Affairs v. Inclusive Cmtys. Project, Inc. 135 S.Ct. 2507, 2523 (2015).
   19
        Plaintiffs have not even come close to meeting this standard, and this cause of action
   20
        should be dismissed.
   21

   22         2. Plaintiffs’ Claims of Violations of the California Fair Housing Act
   23   Should be Dismissed.
   24         In their Second Cause of Action, Plaintiffs allege “Violations of the
   25   California Fair Housing Act” and seek relief under California Government Code
   26   Sections 12927 and 12955.2. (Complaint, at ¶33). However, these statutes only
   27   contain definitions pertaining to other statutes, and these statutes provide no basis for
   28   a claim for relief. Further, to the extent this claim is based on Defendant’s purported

                                                   17
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 18 of 22 Page ID #:105



    1   discrimination against Plaintiffs or failure to make reasonable accommodations,
    2   Plaintiffs have failed to allege sufficient facts that even plausibly sustain these causes
    3   of action. Accordingly, Plaintiffs’ Second Cause of Action can and should be
    4   dismissed.
    5

    6         3. Plaintiffs’ ADA Claims Fail And Should Be Dismissed.
    7         i.     UAAAC Lacks Standing to Pursue ADA Claims
    8   This cause of action appears to be brought by UAAAC on behalf of its members that
    9   are communication impaired and that are not plaintiffs to this Complaint. Plaintiffs

   10   claim they have standing under Civil Rights Educ. & Enforcement Ctr. v. Hosp.

   11
        Props. Tr., 867 F.3d 1093 (9th Cir. 2017)(“CREEC”). But CREEC did not concern
        let alone expand organizational standing. In CREEC, the organizational plaintiff
   12
        voluntarily dismissed its claims before the district court, id. at Fn.2, and the issue was
   13
        whether the disabled named plaintiffs had standing. CREEC does nothing to alter the
   14
        ordinary representational standing, or modify the substantive requirements under the
   15
        ADA that require a plaintiff to prove that they are part of the protected class.
   16

   17
               ii.    Plaintiffs’ ADA Claims Should be Dismissed
   18
              Plaintiffs allege a number of causes of action under the ADA based on facts
   19
        generally plead in the Complaint. But the Complaint is devoid of fact that show (1)
   20
        that Plaintiff is a person with a communication disability under the meaning of the
   21
        ADA (to the extent that that is the disability being claimed- its not clear); (2) that
   22   Defendant is a public accommodation as defined in Title III; (3) that Plaintiff was
   23   denied an opportunity to participate or benefit from defendants services or programs
   24   on the basis of that disability; (4) that Defendant provided unequal benefit; (5) that
   25   Defendant’s have photographs, and that those photographs discriminate; (6) the
   26   Defendant “screened out” Plaintiffs; (7) that Defendant made repairs and
   27   administrative changes which violated the ADA. Nor do Plaintiffs allege how they
   28   made reasonable accommodation requests, and how those requests were addressed,

                                                   18
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 19 of 22 Page ID #:106



    1   or not. To the extent Plaintiffs allege that Defendant failed to comply with the Federal
    2   ADA Accessibility Guidelines or California Building Code Requirements, Plaintiffs
    3   fail to allege that these statutes apply to Defendant, and failed to allege facts in
    4   support. Plaintiffs claims of failure to make alterations are similarly frivolous
    5   because Plaintiff has not pled what alterations were required or requested, let alone
    6   that they were also reasonable and rejected.
    7          Rather than allege actual injuries grounded in actual facts, the Complaint is
    8   nothing more than a list of potential causes of actions. This is exactly the kind of
    9   pleading that the Supreme Court described as insufficient in Iqbal. Because Plaintiffs

   10   have failed to state their claims, they should be dismissed.

   11
               4. This Court Should Decline To Exercise Jurisdiction Over The
        Remaining State Law Claims
   12
               Section 1367(c)(4) allows a district court to use its discretion to decline to
   13
        exercise supplemental jurisdiction if “in exceptional circumstances, there are other
   14
        compelling reasons for declining jurisdiction.” 29 U.S.C. §1367(c)(4). “[P]endant
   15
        jurisdiction is a doctrine of discretion, not of plaintiffs right.” City of Chicago v. Int’l
   16
        College of Surgeons, 522 U.S. 156, 172 (1997).
   17
               Subject matter jurisdiction over Plaintiffs’ state law claims rests upon
   18
        supplemental jurisdiction pursuant to 28 U.S.C. §1367(a).
   19
               There are compelling reasons for declining to exercise supplemental
   20
        jurisdiction over these state law claims, which seek remedies that Congress clearly
   21
        intended to preclude under the ADA. The fact that an ADA violation may serve as
   22   an element of state law claim does not automatically confer federal question
   23   jurisdiction. Pickern v. Best Western, 194 F.Supp.2d 1128, 1131 (E.D. Cal. 2002).
   24   “Unlike the California Disabled Persons Act and the Unruh Civil Rights Act, both of
   25   which provide damages for violations, the only remedy available to a private plaintiff
   26   under the ADA is injunctive relief.” 42 U.S.C. §12188(a)(2). Id.
   27          Apart from the federal claims that, as discussed above, are patently frivolous,
   28   Plaintiffs remaining claims do not present a federal question. See Wander v. Kaus,

                                                    19
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 20 of 22 Page ID #:107



    1   304 F.3d 856, 859-60 (9th Cir. 2002) (ADA-based state law claims seeking damages
    2   do not give rise to federal question jurisdiction). Nor is there a claim of diversity
    3   jurisdiction with attendant minimum amount in controversy. See 28 U.S.C. §1332.
    4         Where the only federal claim-based causes of action are meritless a state claim
    5   is moot and should be dismissed, comity and fairness strongly favor dismissal of the
    6   remaining state law claims. See United Mine Workers v. Gibbs, 383 U.S. 715, 727
    7   (1966) (“[n]eedless decisions of state law should be avoided both as a matter of
    8   comity and to promote justice between the parties, by procuring for them the surer-
    9   footed reading of the law.”)

   10         The Court may consider whether declining to exercise jurisdiction serves the

   11
        principles of economy, convenience, fairness and comity. City of Chicago, supra,
        522 U.S. at 172-3 (1997). The principle of comity strongly favors dismissing the state
   12
        law claims. See Executive Software N Am., Inc. v. United States Court for Central
   13
        District of Cal., 24 F.3d 1545, 1553 (9th Cir. 1994) (“When novel issues of state law
   14
        are presented, though, considerations of judicial economy are not determinative.”)
   15
        (quoting Gingerich v. White Pigeon Community Schs., 736 F.Supp. 3 147, 149-51
   16
        (W.D.Mich.1990)).
   17
              In deciding whether to exercise supplemental jurisdiction, a court must
   18
        consider the underlying objective of “most sensibly accommodating the values of
   19
        economy, convenience, fairness, and comity.” Exec. Software N Am., Inc. v. U.S.
   20
        Dist. Court for Cent. Dist. of Cal., 24 F.3d 1545, 1557 (9th Cir.1994) (internal
   21
        quotations omitted). A district court need not “articulate why the circumstances of
   22   [the] case are exceptional” to dismiss state-law claims pursuant to 28 U.S.C. § 10
   23   1367(c)(l)-(3). San Pedro Hotel Co., Inc. v. City of L.A., 159 F.3d 470, 478-79 (9th
   24   Cir. 1998) (quoting Exec. Software, 24 F.3d at 1557). “[I]n the usual case in which
   25   all federal-law claims are eliminated before trial, the balance of factors to be
   26   considered under the pendent jurisdiction doctrine-judicial economy, convenience,
   27   fairness, and comity-will point toward declining to exercise jurisdiction over the
   28   remaining state-law claims.” Carnegie- Mellon Univ. v. Cohill, 484 U.S. 343, 350

                                                 20
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 21 of 22 Page ID #:108



    1   n.7 (1988).
    2         Moreover, where as here, the conduct and timing of the proceedings indicates
    3   that they are less about remediating harms and more about pursuing damages, the
    4   Court may properly decline to exercise supplemental jurisdiction. See Molski v.
    5   Winery, 381 F. Supp. 2d 1209, 1211 (C.D. Cal. 2006).
    6         Accordingly, this Court should decline to exercise supplemental jurisdiction
    7   under 28 U.S.C. §1367 over the remaining state law claims.
    8   C. This case should be dismissed under Rule 12(b)(4).
    9         Finally, this case should be dismissed for improper service of process under

   10   Fed. R. Civ. P. 12(b)(4). Although DFA did have actual knowledge of the filing of

   11
        the Complaint, actual knowledge is not a bar to relief. Plaintiffs first attempted
        service on the Defendant at Defendant’s mailing address at the UPS Store in
   12
        November. By the time the November “service” was made, the Complaint had been
   13
        filed, but the served complaint was accompanied by a blank certificate of service.
   14
        Plaintiffs re-served the Complaint at the UPS Store in January 2021, only after
   15
        Defendant sought an extension of time to answer, while also trying to engage
   16
        Plaintiffs in ultimately futile reasonable accommodation discussion. While
   17
        substituted service may be appropriate under certain circumstances, in light of the
   18
        Plaintiffs’ inequitable conduct, service should not be deemed completed, where
   19
        Plaintiffs had Defendant’s actual contact information, and made no attempt to serve
   20
        its agent personally or in accordance with California State Law, each as required by
   21
        Fed. R. Civ. P. 4.
   22         IV.CONCLUSION
   23         For the foregoing reasons, Defendants respectfully requests that its motion to
   24   dismiss the federal claims pursuant to FRCP 12(b)(l), 12(b)(4), and 12(b)(6) should
   25   be GRANTED, and that this Court should DECLINE to exercise supplemental
   26   jurisdiction over the remaining state claims.
   27

   28   DATED: March 5, 2021                   LAW OFFICE OF TATIANA INGMAN

                                                  21
Case 2:20-cv-10797-FMO-AFM Document 19 Filed 03/05/21 Page 22 of 22 Page ID #:109



    1                                     By: /s/ Tatiana Ingman
    2
                                          Attorney for Defendant DUPART FAMILY
    3                                     ASSOCIATES, LLC., ET AL.

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                             22
